Citation Nr: 1449089	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include restoration of a 30 percent rating.  

2.  Entitlement to service connection for pulmonary disability, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a March 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for asbestosis is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

At the March 2014 videoconference hearing before the Board, the Veteran stated that he desired to withdraw his appeal for a rating in excess of 20 percent for bilateral hearing loss, to include restoration of a 30 percent rating.






CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a rating in excess of 20 percent for bilateral hearing loss, to include restoration of a 30 percent rating, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board at the March 2014 videoconference hearing that he desired to withdraw his appeal for entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include restoration of a 30 percent rating.  As a result, there remains no allegation of error of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal for this benefit, and the appeal must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include restoration of a 30 percent rating, is dismissed.





REMAND

The Veteran contends, in effect, that he is entitled to service connection for asbestosis based on asbestos exposure in service and current disease findings.  

The Veteran was afforded a VA respiratory examination for compensation purposes in June 2012 to address whether he had chronic obstructive pulmonary disease (COPD) related to service.  That examiner noted that while the Veteran reported having dyspnea on exertion and treatment with a steroid inhaler and bronchodilator, pulmonary function tests in February 2011 were normal.  The examiner observed that pulmonary function tests revealed no evidence of either COPD or restrictive airway disease, which thus also did not support the presence of asbestosis.  

The June 2012 examiner then addressed accepted medical criteria for establishing a diagnosis of asbestosis.  Based on the Veteran's reported service as a Marine mechanic, he had a probability of asbestos exposure.  However, the examiner also observed that there was no evidence of asbestosis, including no findings of interstitial fibrosis, which included no evidence of end-expiratory crackles, reduced lung volume, or abnormal radiographic findings.  The examiner also found no evidence in peer-reviewed medical literature of an etiological link between asbestos exposure and COPD.  

In a November 2012 addendum to the June 2012 examination report, a reviewing internist noted that the Veteran's chest X-rays revealed no evidence to suggest asbestosis.  Based on those negative findings and the absence of other evidence to support the presence of asbestosis, the internist cancelled a scheduled chest CT scan.  

At his hearing, the Veteran asserted significant asbestos exposure in service working in engine rooms aboard ship and rehabilitating ships including removal of asbestos.  The Veteran's representative emphasized that the June 2012 VA examination was conducted by a nurse practitioner, whereas the Veteran had submitted private medical opinions and evidence from both a treating pulmonologist and a radiologist.  

The private radiologist, Dr. J. G., provided an August 2012 opinion that based on the Veteran's "extensive exposure to asbestos in the military" including "daily to asbestos fibers" and based on pleural calcification now present at the base of the left lung, this evidence "reflects the patient having asbestosis."  In a February 2014 affidavit, Dr. J. G. attested that he had diagnosed asbestosis in August 2012 based on his review of a chest X-ray which, "clearly showed pleural calcification at the base of the left lung."

This contrasts with the Veteran's representative's assertions at the hearing that the Veteran's asbestosis was missed upon VA evaluation because only X-rays were obtained, whereas, she contended, medical literature shows that asbestosis may be missed by X-rays, though it may be shown by CT scans or high resolution CT scans (HRCTs).  

The report of an April 2014 respiratory conditions evaluation completed by the private pulmonologist, Dr. B.M. has been submitted in support of the claim.  The pulmonologist concluded that the Veteran had "significant loss of lung function from 2012 [to] 2014."  The pulmonologist diagnosed asbestosis.  

In the report of a September 2012 medical evaluation, Dr. B.M. found that the Veteran's pulmonary functions were "essentially normal" but nonetheless concluded that the Veteran's "history and his x-ray are compatible with asbestosis."

VA records, in contrast, include the pulmonary function test in February 2011, which supported the June 2012 VA examination opinion.  Additionally, VA records document chest X-rays in November 2009 and November 2012 with finding explicitly of no pleural plaques, thickening, or calcifications, and clear lung fields bilaterally.  

Thus, there are clear evidentiary conflicts between the private medical findings and findings upon VA X-rays and examination.  These conflicts should be resolved by a VA specialist examination supported by appropriate X-rays and testing.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  This should include any outstanding records from the VA Medical Centers (VAMCs) in Walla Walla, Washington, and Oklahoma City, Oklahoma.

2.  Thereafter, afford the Veteran an examination by a board-certified pulmonologist to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed, which may include chest X-rays or CTs or HRCT scans and PTFs, to the extent required to resolve questions presented.  

The examiner should identify all pulmonary disorders that have been present during the period of the claim.  In addition, the examiner should confirm or rule out a diagnosis of asbestosis.  If the examiner determines that a diagnosis of asbestosis is not warranted, the examiner should explain why.  If a diagnosis of asbestosis is rendered, the examiner should identify the elements supporting the diagnosis.

The examiner should address the private medical opinions of radiologist J.G. in August 2012 and February 2014, and pulmonologist B.M. in September 2012.  The examiner should also review the private pulmonary function test findings from B.M. in 2012 and 2014, as well as the VA pulmonary function tests in February 2011.  The examiner should also review past chest x-rays, including VA chest x-rays in November 2009 and November 2012.  

The examiner should attempt to resolve the discrepant findings between VA and private examiners, as to the presence or absence of X-ray or other scan or PFT evidence supportive of the presence of pleural plaques, thickening, or calcifications, or other objective findings potentially supportive of asbestosis.  

The examiner should also consider the Veteran's self-report of significant exposure to asbestos in service, as well as in years following service performing similar work to that in service.  

The examiner provide an opinion with respect to each pulmonary disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service, to include asbestos exposure in service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  Undertake any other indicated development.
 
4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


